848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry KYSER, Plaintiff-Appellant,v.Gary AMIEL, Defendant-Appellee.
No. 88-1111.
United States Court of Appeals, Sixth Circuit.
May 5, 1988.

Before LIVELY, MERRITT and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's February 9, 1988, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant's response states this appeal should be heard for equitable reasons, and further requests appointment of counsel.


2
It appears from the record that the judgment was entered September 15, 1987.  The notice of appeal filed on December 7, 1987, was 53 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981 (6th Cir.1987);  Myers v. Ace Hardware, Inc, 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that appellant's motion for appointment of counsel be denied and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.